PER CURIAM.
This appeal is from a decree dismissing the appellant’s bill which charges infringement of six patents issued to one William H. Cox at various dates. While the bill alleges the appellant to be the owner of such patents, no assignment thereof by the patentee appears in evidence, nor is testimony of record tending to prove title derived from his estate or heirs at law, as an alleged decedent. Evidence thereof is tendered, however, on this appeal as omitted by oversight, and for that reason the cause is remanded, with instructions that the bill be dismissed unless within 60 days from the date hereof the costs in the cause in both the Circuit Court and this court up to this date shall have been paid, and appellant (complainant below) shall have submitted to the Circuit Court his further proofs on the question of complainant’s title. In case appellant complainant complies with these conditions, the cause shall be open for rehearing in the court below to the extent that equity may require. Costs in this court are hereby assessed against appellant.